UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1308


ZAKIYA MUSA,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: October 31, 2018                                  Decided: November 6, 2018


Before GREGORY, Chief Judge, AGEE and QUATTLEBAUM, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Irena I. Karpinski, Washington, D.C., for Petitioner. Chad A. Readler, Acting Assistant
Attorney General, Leslie McKay, Senior Litigation Counsel, Greg D. Mack, Senior
Litigation Counsel, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Zakiya Musa, a native and citizen of Sierra Leone, petitions for review of an order

of the Board of Immigration Appeals (Board) dismissing her appeal of the immigration

judge’s denial of her application for adjustment of status. We have thoroughly reviewed

the administrative record and conclude that the Board’s determination that Musa is

inadmissible and therefore ineligible for adjustment of status is not manifestly contrary to

law. See Dakura v. Holder, 772 F.3d 994, 997 (4th Cir. 2014). We therefore deny the

petition for review for the reasons stated by the Board. See In re Musa (B.I.A. Feb. 26,

2018). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                      PETITION DENIED




                                             2